State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     520292
________________________________

In the Matter of RASHAD
   HUDYIH,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

JOSEPH T. SMITH, as
   Superintendent of
   Shawangunk Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Peters, P.J., Lahtinen, Garry and Egan Jr., JJ.

                               __________


      Sophia Heller, Prisoner's Legal Services of New York,
Albany, for appellant.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                               __________


      Appeal from a judgment of the Supreme Court (Melkonian,
J.), entered April 14, 2014 in Ulster County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent finding
petitioner guilty of violating a prison disciplinary rule.

      Petitioner, an inmate, was directed by a correction officer
to work as a utility porter on a Sunday afternoon. He refused,
explaining that he did not work on weekends. As a result, he was
charged in a misbehavior report with refusing a direct order.
Following a tier II disciplinary hearing, he was found guilty of
the charge and the determination was subsequently affirmed upon
                                 -2-                520292

administrative appeal. Petitioner commenced this CPLR article 78
proceeding challenging the determination and, following service
of respondent's answer, Supreme Court dismissed the petition.
Petitioner appeals.

      During the course of the hearing, petitioner asserted that
he should not be forced to work on a Sunday, as it violated his
religious beliefs to do so. Petitioner made specific reference
to a statutory provision that allows for employment of inmates on
Sundays on a voluntary basis only (see Correction Law § 171).
Although it is apparent that the clear language of the statute
supports petitioner's position, it is also well established that,
for the preservation of institutional safety and security,
inmates are required to obey orders and cannot choose those which
they will either obey or disregard (see Matter of Rivera v Smith,
63 NY2d 501, 515-516 [1984]; Matter of Crenshaw v Fischer, 87
AD3d 1246, 1247 [2011]). For this reason, we are constrained to
agree that, even in the circumstances presented here, the proper
means of challenging the legality of the order was through the
prison grievance procedure (see Matter of Davis v Goord, 301 AD2d
1002, 1003 [2003], lv dismissed 100 NY2d 534 [2003]; Matter of
Parrilla v Senkowski, 300 AD2d 870, 871 [2002], lv denied 99 NY2d
510 [2003]).1 Accordingly, Supreme Court properly dismissed the
petition.

         Peters, P.J., Lahtinen, Garry and Egan Jr., JJ., concur.




     1
        Petitioner did, in fact, file two grievances with respect
to the same directive at issue in this case, but he settled one
informally and failed to commence a proceeding challenging the
determination denying the second.
                        -3-                  520292

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court